Citation Nr: 0907210	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

3.  Entitlement to an effective date earlier than May 21, 
2002 for a 100 percent evaluation for post-traumatic stress 
disorder, for the purpose of receiving accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Friend


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.  
The Veteran died in March 2006 and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that a disorder 
incurred in or aggravated by military service contributed 
substantially or materially to cause the Veteran's death.

2.  The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 is moot.

3.  The medical evidence of record does not show that the 
Veteran's post-traumatic stress disorder (PTSD) increased in 
severity within 1 year prior to May 21, 2002, the date of 
receipt of the claim for an increased evaluation.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2008).

3.  The criteria for an effective date earlier than May 21, 
2002 for a 100 percent evaluation for post-traumatic stress 
disorder, for the purpose of receiving accrued benefits, have 
not been met.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 
C.F.R. §§ 3.400, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death as the Board is taking 
action favorable to the appellant by granting service 
connection for the cause of the Veteran's death.  As such, 
this decision poses no risk of prejudice to the appellant 
with respect to this issue.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Regarding the DIC issue, as noted below, this claim is moot 
due to the grant of service-connection for the cause of the 
Veteran's death.  With respect to the appellant's accrued 
benefits claim, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial 
adjudication, a letter dated in June 2006 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the appellant in November 2008.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  There is no indication in the record that 
additional evidence relevant to this issue is available and 
not part of the claims file.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, to 
include the opportunity to present pertinent evidence.

Cause of Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

VA medical reports show that the Veteran was given 
prescriptions for numerous medications for his various 
service-connected disabilities.  These included Doxepin, 
prescribed as an antidepressant at 50 milligrams (mg) tablets 
five times per day, last issued in August 2005; Quetiapine, 
prescribed as an antipsychotic at 200 mg tablets four times 
per day, last issued in December 2005; Pseudoophedrine, 
prescribed as a decongestant at 60 mg tablets twice per day 
as needed, last issued in January 2006; Morphine, prescribed 
as an analgesic, last issued in February 2006; and Methadone, 
prescribed as an analgesic, first issued in March 16, 2006.

A March 16, 2006 VA pain consultation report stated that the 
Veteran complained of pain and stated that his medication was 
in-effective and that he had been over using his Percocet 
prescription as a result.  The assessment was opiate 
dependence.  The examiner stated that the Veteran should stop 
using Morphine and Percocet and start using Methadone.  In a 
VA telephone report dated the same day, the Veteran asked 
whether he should be taking the new Methadone prescription, 
because the "literature provided states [he] should not take 
[it with] blood thinners or muscle relaxers.  He takes 
both."  The following day, a VA anesthesiologist stated that 
the Veteran "should take medication as prescribed."

The Veteran died on March [redacted], 2006 at the age of 53.  The 
certificate of death reported the immediate cause of death as 
Methadone, Doxepin, Pseudoephedrine, and Quetiapine 
intoxication.

A March 2006 private autopsy report stated that the cause of 
the Veteran's death was Methadone, Doxepin, Pseudoephedrine 
and Quetiapine intoxication.  The report also stated that 
this intoxication was accidental.  The toxicology screen 
stated that the Veteran was positive for Methadone.  The 
Veteran's Pseudoephedrine level was 520 nanograms per 
milliliter (ng/mL), corresponding to use of 360 mg/day, his 
Quetiapine level was 200 ng/mL, corresponding to use of under 
225 mg/day, his Doxepin level was 280 ng/mL, corresponding to 
use of over 113 mg/day.

A June 2008 VA medical opinion stated that the Veteran's 
claims file had been reviewed.  The examiner stated that

[i]t is true that Methadone especially 
has been known to cause sudden death and 
that is a small risk to take with the use 
of this medication unfortunately.  Also 
Doxepin and Quetiapine have been shown to 
cause death when excessive amounts are in 
the system.

. . . it would be speculative to say what 
the actual circumstances were surrounding 
his death. . . . And it would be 
impossible to say that the Veteran's 
[PTSD] contributed to his death without 
knowing whether this indeed was an 
intentional overdose of his medications 
or this was truly an accident.  Again, 
the medications that he was prescribed 
contributed to his death, however these 
were all reasonable medications to be 
taking that have certain small risks to 
them . . . proper treatment with these 
medications can still cause an 
unfortunate death like this.

The appellant claims that the cause of the Veteran's death 
was related to the Veteran's service-connected disabilities, 
specifically due to complications arising from the use of 
multiple prescriptions prescribed by VA for treatment of the 
Veteran's service-connected disabilities.  The medical 
evidence of record does not show, and the appellant does not 
allege, that the Veteran's service-connected disabilities 
themselves contributed to the Veteran's death.  Instead, the 
focus is exclusively on the prescriptions provided for the 
Veteran's service-connected disabilities.  As shown by the 
Veteran's autopsy and certificate of death, the medical 
evidence of record clearly shows that the medications 
prescribed for the Veteran's service-connected disabilities 
did indeed directly cause his death.  Thus, as the Veteran 
would not have been prescribed the medications which caused 
his death but for the disabilities that were incurred in or 
aggravated by military service, the Veteran's use of those 
medications must also be found to be related to military 
service.

This issue is complicated by various statements from both the 
appellant and the RO that question whether VA was negligent 
in issuing the prescriptions that caused the Veteran's death.  
However, for the purposes of this claim, it is irrelevant 
whether the VA treatment was negligent or erroneous in some 
manner.  The question is simply whether a service-connected 
disability caused, or contributed to cause, the Veteran's 
death.  The existence of medical error, or lack thereof, is 
not determinative.

The RO has repeatedly stated that the Veteran's death was due 
to an overdose and that the Veteran's over-use of his 
prescription medications removed the nexus between the cause 
of the Veteran's death and his service-connected 
disabilities.  These findings are not substantiated by the 
medical evidence of record.  The private autopsy report does 
not specifically state that the Veteran "overdosed" on his 
various medications.  It simply states that "intoxication" 
of the various medications caused the Veteran's death.  While 
the toxicology report findings indicate that the Veteran may 
have taken an excessive amount of Pseudoephedrine, they do 
not clearly indicate that the Veteran was taking more than 
his prescribed amount of Doxepin, Quetiapine, Morphine, or 
Methadone.  In addition, the June 2008 VA medical opinion 
specifically stated that even proper use of Methadone, 
Doxepin, and Quetiapine could have resulted in the Veteran's 
death.  While that report also states that it would be 
"speculative to say what the actual circumstances were 
surrounding his death," the private autopsy report found 
that the Veteran's overdose was accidental and there is no 
medical evidence to the contrary.  Accordingly, the evidence 
of record shows that use of medications prescribed for 
treatment of the Veteran's service-connected disabilities 
directly caused his death, the evidence of record does not 
clearly state whether the Veteran "overdosed" on 
medication, and the evidence of record shows that the 
Veteran's death could have occurred even with proper use of 
the prescribed medications.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that a disability incurred in or aggravated by 
military service contributed substantially or materially to 
cause the Veteran's death.  As such, service connection for 
the cause of the Veteran's death is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the 
Veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner as 
if the Veteran's death were service connected."  38 U.S.C.A. 
§ 1318(a); 38 C.F.R. § 3.22.  The Board's grant of service 
connection for the cause of the Veteran's death under the 
provisions of 38 U.S.C.A, § 1310 already recognizes that the 
death of the Veteran is from a service-connected disability.

Due to the above Board decision granting service connection 
for the cause of the Veteran's death under 38 U.S.C.A. § 
1310, any claim of entitlement to DIC under 38 U.S.C. § 1318 
would be rendered moot.  This is because DIC benefits granted 
to a surviving spouse under 38 U.S.C.A. § 1318 would be paid 
"in the same manner as if the Veteran's death were service 
connected," whereas the Board's grant of service connection 
for the cause of the Veteran's death under the provisions of 
38 U.S.C.A § 1310 already recognizes that the death of the 
Veteran is from a service-connected disability.  The United 
States Court of Appeals for Veterans Claims has indicated 
that, only if an appellant's claim for service connection for 
the cause of the Veteran's death is denied under 38 U.S.C.A. 
§ 1310, does VA have to also consider an appellant's DIC 
claim under the provisions of 38 U.S.C. § 1318.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  As such, the 
grant of service connection for the cause of the Veteran's 
death under 38 U.S.C. § 1310, renders the claim of 
entitlement to DIC under 38 U.S.C. § 1318 moot, and this 
claim is dismissed.

Accrued Benefits

Service connection for PTSD was granted by an April 2000 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
January 15, 1993, and a 50 percent evaluation, effective 
October 19, 1999.  

The Veteran appealed the effective date of the 50 percent 
evaluation in this decision.  However, he did not express 
disagreement with the disability rating.  Thus, with respect 
to the award of a 50 percent rating on and after October 19, 
1999, that decision was final.

Subsequently, a November 2001 rating decision assigned a 50 
percent evaluation, effective January 15, 1993.  On May 21, 
2002, a claim was received for entitlement to an increased 
evaluation for the Veteran's PTSD.  A January 2003 rating 
decision granted a 100 percent evaluation under 38 C.F.R. § 
4.130, Diagnostic Code 9411, effective May 21, 2002.  

The veteran subsequently expressed disagreement as to the 
effective date of that award, arguing that his claim had 
remained on appeal since 1993.  The appellant also now claims 
that an earlier effective date was warranted for the 
Veteran's 100 percent PTSD evaluation at the time of his 
death.

Governing law and regulations provide that, upon the death of 
a Veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, amended 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a Veteran's 
survivor may receive the full amount of award for accrued 
benefits.

Persons eligible for such payments (which are paid to the 
first living person listed) include: the Veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the Veteran.  38 
C.F.R. § 3.1000(a)(1), (4).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  
A claim is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims- formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
C.F.R. § 3.400(o) (2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is based on the 
evidence in the Veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

As noted above, the Veteran appealed only the effective date 
assigned for the 50 percent evaluation awarded by the April 
21, 2000 rating decision.  Accordingly, the 50 percent 
evaluation assigned was final as of April 21, 2000.  
38 C.F.R. § 20.1103 (2008).  There is no evidence of record 
that the Veteran filed a formal or informal claim for 
benefits between the last final denial of the issue on April 
21, 2000 and the May 21, 2002 claim.  Accordingly, an 
effective date prior to May 21, 2002 is permissible only 
under the exception in 38 C.F.R. § 3.400(o)(2).

In this regard, the only relevant medical evidence of record 
dated within 1 year prior to the Veteran's May 21, 2002 claim 
are VA outpatient mental health reports dated in February 
2002 and May 2002.  While the Veteran did complain of various 
psychiatric symptoms in February 2002, they were on par with 
those contemplated by a 50 percent evaluation and certainly 
did not rise to the level of a 100 percent evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  In addition, 
the May 2002 report stated that the Veteran's "medication 
gives him more control of his temper and mood swings" and 
the examiner provided a higher Global Assessment of 
Functioning score than was given in February 2002.  This 
indicate a slight decrease in the severity of the Veteran's 
PTSD symptoms, not an increase.  As such, the medical 
evidence of record does not show that the Veteran's PTSD 
increased in severity within 1 year prior to May 21, 2002, 
the date of receipt of the claim for an increased evaluation.  
Accordingly, an effective date earlier than May 21, 2002 for 
a 100 percent evaluation for service-connected PTSD cannot be 
granted under the provisions of 38 U.S.C.A. § 5110.  See also 
38 C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.




ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 is dismissed as moot.

Entitlement to an effective date earlier than May 21, 2002 
for a 100 percent evaluation for PTSD, for the purpose of 
receiving accrued benefits, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


